DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 4-7, 11-14 and 16 are allowed.
Claims 2-3 and 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nan et. al. (WO 2019/191998 A1) in view of R1-1803888, “On more flexible starting PRB for PDSCH/PUSCH resource allocation”.
The English translation of Nan is referenced below
Regarding Claim 1, You discloses a method of indicating information (Fig. 5 Page 4 “In a second aspect, an embodiment of the present application provides a data transmission method, where the method includes” Page 16-17), being applicable to a base station (Page 4 “The second communication device receives uplink data sent by the first communication device on the at least one resource block, or sends downlink data to the first communication device on the at least one resource block” Page 12 “The network device may be an access device that the UE accesses in the communication system, and may be a network side NodeB, an evolved network side eNodeB”  The “second communication device” corresponds to a base station.  The examiner notes that a base station transmits downlink and receives uplink, and also that a “NodeB” is another term for a base station ), comprising: 
generating a resource allocation informing format that comprises a second informing format (Fig. 5 S101 Page 4 “The second communication device sends downlink control information to the first communication device, where the downlink control information includes…a second bit, when the value of the second bit is a value in the first set, the first a value of a bit used to indicate a narrow band allocated by the second communication device to the first communication device, the value of the second bit being used to indicate at least one of the second communication device assigned to the first communication device a resource block” Page 16 “The network device sends a DCI to the BL/CE UE”  The “downlink control information” corresponds to a resource allocating format because it allocates resource and it also corresponds to the second informing format, as will be explained below.  The examiner notes that inherently the resource allocating format needs to be generated before it is sent.   The examiner notes that, in the broadest reasonable interpretation of the claim, the base station needs to be able to generate only one of a first informing format OR a second informing format.  It does not need to be able to generate both informing formats.), wherein the second informing format indicates that one or more of the reserve statuses in the PRB resource assignment field is configured for indicating an early termination of uplink transmission while each of remaining reserve statuses is configured for indicating the resource allocation scheme (Page 4 “the value of the second bit being used to indicate at least one of the second communication device assigned to the first communication device a resource block”  The “second bits” corresponds to a PRB resource assignment field because they are used to assign resource blocks Page 4 “In a possible design, when the value of the second bit does not belong to the first set, the value of the second bit is used to indicate that the first communications device terminates sending to the second communications device in advance.  Uplink data.”  Page 17 “When the second bit includes 5 bits, the second bit corresponds to a total of 32 decimal values. In the prior art, when the decimal value corresponding to the second bit is greater than 20 and less than or equal to 31, the value of the second bit is a value that is not used. This embodiment uses one or more of the 11 unused values to indicate at least one RB as described in this embodiment of the present application”  Page 25 “In another implementation manner of the embodiment of the present application, the network device indicates, by using one of the remaining two unused values, that the BL/CE UE…early termination to send uplink data to the network device… The network device indicates, by the other of the remaining two redundancy values, that the BL/CE UE terminates transmitting uplink data to the network device”  The “unused values” correspond to reserve status.  One of the unused values is used to signal early termination of uplink data, and the rest are used to indicate resource block assignment, which corresponds to a resource allocation scheme.); and 
sending the resource allocation informing format to user equipment (UE) (Fig. 5 S101 Abstract Page 4 16  The “first communications device” corresponds to a UE)
R1-1803888 discloses something Nan does not explicitly disclose: a first informing format, wherein the first informing format indicates that each of reserve statuses in a physical resource block (PRB) resource assignment field is configured for indicating a resource allocation scheme (Page 4 Solution 2.1 “Using unused 11 states in 5 LSB bits of ‘Resource block assignment’ field to indicate resource which can include the PRB(s) outside the indicated NB…In CE mode A, there are 11 unused states in 5 LSB bits of ‘Resource block assignment’ field of the DL DCI…In [4][5], all the 11 unused states are used to indicate the resource which can include the PRB(s) outside the indicated NB”  “Unused states” corresponds to reserve status and “resource assignment” corresponds to resource allocation scheme.  In passing the examiner notes that R1-1803888 also discloses the second informing format at Page 6 3.1 The proposed solution.)
Therefore it would have been obvious to one skilled in the art at the time the claimed invention was effectively filed to generate a resource allocation informing format that comprises a first informing format or a second informing format, wherein the first informing format indicates that each of reserve statuses in a physical resource block (PRB) resource assignment field is configured for indicating a resource allocation scheme, the second informing format indicates that one or more of the reserve statuses in the PRB resource assignment field is configured for indicating an early termination of uplink transmission while each of remaining reserve statuses is configured for indicating the resource allocation scheme; and send the resource allocation informing format to user equipment (UE).  The motivation is to avoid fragmentation of the uplink resource by more flexible starting PRBs for Physical Uplink Shared Channel (PUSCH) resource allocation as taught by R1=1803888 (Page 2 Observation 2).
Regarding Claim 8, Nan discloses a base station (Fig. 9 Page 30 “When the processor 41 executes the instruction, the instruction causes the processor 41 of the communication device to perform the processing action of the network device in the foregoing method embodiment” where “network device” corresponds to base station), comprising: 
a processor (Fig. 9 41 Processor Page 30); and 
a memory (Fig. 9 42 Memory Page 30) for storing instructions executable by the processor (Page 30 “the memory 42 may include a high-speed RAM memory, and may also include a non-volatile memory NVM, such as at least one disk memory, in which various instructions may be stored. , for performing various processing functions and implementing the method steps of the present application”); 
wherein the processor is configured to: 
generate a resource allocation informing format (Fig. 5 S101 Page 4 16   The “downlink control information” corresponds to a resource allocating format because it allocates resource and it also corresponds to the second informing format, as will be explained below) that comprises 
a second informing format indicating that one or more of the reserve statuses in the PRB resource assignment field is configured for indicating an early termination of uplink transmission while each of remaining reserve statuses is configured for indicating the resource allocation scheme (Page 4 17 25  The “unused values” correspond to reserve status.  One of the unused values is used to signal early termination of uplink data, and the rest are used to indicate resource block assignment, which corresponds to a resource allocation scheme.); and 
send the resource allocation informing format to user equipment (UE) (Fig. 5 S101 Abstract Page 4 16  The “first communications device” corresponds to a UE)
R1-1803888 discloses a first informing format, wherein the first informing format indicates that each of reserve statuses in a physical resource block (PRB) resource assignment field is configured for indicating a resource allocation scheme (Page 4 Solution 2.1 “Unused states” corresponds to reserve status and “resource assignment” corresponds to resource allocation scheme.)
Regarding Claim 15, Nan discloses a non-transitory computer-readable storage medium having computer instructions stored thereon, when the instructions are executed by a processor, the steps of a method are implemented (Page 30-31 “In the above embodiments, it may be implemented in whole or in part by software, hardware, firmware, or any combination thereof. When implemented in software, it may be implemented in whole or in part in the form of a computer program product. A computer program product includes one or more computer instructions. When the computer program instructions are loaded and executed on a computer… The computer instructions can be stored in a computer readable storage medium… The computer readable storage medium can be any available media that can be accessed by a computer… Useful media can be magnetic media (eg, floppy disk, hard disk, magnetic tape), optical media (eg, DVD), or semiconductor media (eg, Solid State Disk (SSD))”)
The combination of Nan and R1-1803888 disclose the method of claim 1 as explained above.)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH P HUNT whose telephone number is (571)270-5416. The examiner can normally be reached M-Th 9AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maharishi V. Khirodhar, can be reached on (571) 270-7909. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH P HUNT/Examiner, Art Unit 2463                                                                                                                                                                                                        
/MAHARISHI V KHIRODHAR/Primary Examiner, Art Unit 2463